Case 1:18-cv-12868-RMB-KMW Document 28 Filed 09/04/19 Page 1 of 1 PageID: 377



                                                             [Docket No. 17]


                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


 CHERRY HILL TOWNE CENTER
 PARTNERS, LLC,

              Plaintiff,                  Civ. No. 18-12868 (RMB/KMW)

              v.                                     ORDER

 GS PARK RACING, L.P.,
 GREENWOOD NEW JERSEY, INC.,
 GREENWOOD RACING, INC.,

              Defendants.



      This matter came before the Court upon Defendants’ Motion

 for Preliminary Injunction [Dkt. No. 17].

      For the reasons set forth in the accompanying Opinion of the

 same date,

      IT IS on this     4th   day of September 2019, hereby ORDERED

 that Defendants’ Motion for Preliminary Injunction is DENIED.




                                          s/ Renée Marie Bumb
                                          __                     _____
                                          RENÉE MARIE BUMB
                                          UNITED STATES DISTRICT JUDGE




                                      1
